Case 2:18-cv-09276-DMG-PLA Document 67-2 Filed 04/27/20 Page 1 of 20 Page ID #:670



 1   ARNOLD & PORTER KAYE SCHOLER LLP
 2   John C. Ulin (SBN 165524)
     john.ulin@arnoldporter.com
 3   Oscar Ramallo (SBN 241487)
 4   oscar.ramallo@arnoldporter.com
     Vanessa Adriance (SBN 247464)
 5   vanessa.adriance@arnoldporter.com
 6
     777 South Figueroa Street, 44th Floor
 7   Los Angeles, CA 90017
 8   T: (213) 243-4000
     F: (213) 243-4199
 9
10   Attorneys for Plaintiff
     Claudia Sarahi Rueda Vidal
11
12
13                       UNITED STATES DISTRICT COURT
14                      CENTRAL DISTRICT OF CALIFORNIA

15   CLAUDIA SARAHI RUEDA VIDAL,                  No. 2:18-cv-09276-DMG (PLAx)
16
                       Plaintiff,                 PLAINTIFF CLAUDIA RUEDA’S
17                                                SEPARATE STATEMENT OF
18          vs.                                   UNCONTROVERTED FACTS
                                                  AND CONCLUSIONS OF LAW IN
19   U.S. DEPARTMENT OF HOMELAND                  SUPPORT OF HER MOTION FOR
20   SECURITY; et al.,                            SUMMARY JUDGMENT
21                     Defendants.                Judge: Hon. Dolly M. Gee
22                                                Courtroom: 8C
                                                  Hearing: June 12, 2020
23                                                Time: 9:30 a.m.
24
25
26
27
28
       RUEDA’S SEPARATE STATEMENT OF UNCONTROVERTED FACTS AND CONCLUSIONS OF LAW IN
                          SUPPORT OF MOTION FOR SUMMARY JUDGMENT
     US 167699668v1
     US 167758140v1
Case 2:18-cv-09276-DMG-PLA Document 67-2 Filed 04/27/20 Page 2 of 20 Page ID #:671



 1           Pursuant to this Court’s Standing Order, Plaintiff Claudia Sarahi Rueda Vidal
 2   (“Plaintiff” or “Rueda”) submits this Separate Statement of Uncontroverted Facts and
 3   Conclusions of Law, with references to supporting evidence, in support of her Motion
 4   for Summary Judgment (the “Motion”) regarding her claims against the United States
 5   Department of Homeland Security (“DHS”), U.S. Citizenship and Immigration
 6   Services (“USCIS”), U.S. Immigration and Customs Enforcement (“ICE”); U.S.
 7   Customs and Border Protection (“CBP”); and U.S. Border Patrol (“USBP”)
 8   (collectively, “Defendants”).
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                1
       RUEDA’S SEPARATE STATEMENT OF UNCONTROVERTED FACTS AND CONCLUSIONS OF LAW IN
                          SUPPORT OF MOTION FOR SUMMARY JUDGMENT
     US 167699668v1
     US 167758140v1
Case 2:18-cv-09276-DMG-PLA Document 67-2 Filed 04/27/20 Page 3 of 20 Page ID #:672



 1     Fact No.        Rueda’s Undisputed Material Facts           Defendants’ Response
 2                         and Supporting Evidence                and Supporting Evidence

 3        1.          The DACA program’s purpose is to
                      protect “certain young people who were
 4                    brought to this country as children and
 5                    know only this country as home
                      [because] these individuals lacked the
 6                    intent to violate the law” when they were
7`                    brough to this country.
                      Request for Judicial Notice In Support of
 8
                      Motion for Summary Judgment (“RJN”)
 9                    Ex. 1 [DACA Memo], at p. 1.
10        2.          Among other benefits of the program,
11                    DACA recipients are permitted to remain
                      in the United States for specific
12                    renewable periods of time and are
13                    eligible to receive employment
                      authorization.
14
                      Id.; 8 C.F. R. § 274a.12(c).
15
          3.          The DACA Memo that established the
16
                      program set forth the following criteria
17                    for eligibility. An applicant must show
                      she (1) arrived in the United States
18
                      before age 16; (2) has five years
19                    continuous residence in the United
                      States; (3) meets certain educational or
20
                      military service requirements; (4) has no
21                    significant criminal convictions and does
                      not “otherwise pose a threat to national
22
                      security or public safety”; and (5) is
23                    younger than 30.
24                    RJN Ex. 1 [DACA Memo], at p. 1
25
26
27
28
                                                     2
     SEPARATE STATEMENT OF UNDISPUTED UNCONTROVERTED FACTS AND CONCLUSIONS OF LAW IN
                         SUPPORT OF MOTION FOR SUMMARY JUDGMENT
     US 167758140v1
Case 2:18-cv-09276-DMG-PLA Document 67-2 Filed 04/27/20 Page 4 of 20 Page ID #:673



 1
          4.          The DACA Memo directs that the
 2                    Government “should” defer action
                      “against individuals who meet the above
 3
                      criteria.”
 4                    RJN Ex. 1 [DACA Memo] at pp. 2-3.
 5
          5.          The “USCIS has not been able to identify
 6                    specific denial cases where an applicant
7`                    appeared to satisfy the programmatic
                      categorical criteria as outlined in the
 8                    [DACA Memo], but still had his or her
 9                    application denied based solely upon
                      discretion.”
10
                      RJN Ex. 3 [Rescission Memo], at fn 1.
11
          6.          DACA was established in 2012. DACA
12                    Memo.
13                    RJN Ex. 1 [DACA Memo].
14
          7.          In 2017, the Trump administration
15                    sought to rescind DACA, but that
16                    rescission was enjoined by several
                      courts, including the Ninth Circuit.
17
                      See Regents of the Univ. of California v.
18                    U.S. Dep't of Homeland Sec., 908 F.3d
                      476, 510 (9th Cir. 2018); RJN Ex. 3
19
                      [Rescission Memo].
20
          8.          In March 2017, after Daniela Vargas
21                    spoke in favor of DACA at a news
22                    conference, it was reported she “was
                      arrested in what Immigration and
23                    Customs Enforcement called a ‘targeted
24                    immigration enforcement action.’”
25                    RJN Ex. 59.

26
27
28
                                                   3
     SEPARATE STATEMENT OF UNDISPUTED UNCONTROVERTED FACTS AND CONCLUSIONS OF LAW IN
                         SUPPORT OF MOTION FOR SUMMARY JUDGMENT
     US 167758140v1
Case 2:18-cv-09276-DMG-PLA Document 67-2 Filed 04/27/20 Page 5 of 20 Page ID #:674



 1
          9.          In June 2017, two Migrant Justice
 2                    activists were reportedly arrested by ICE
                      officers after they participated in a
 3
                      demonstration on behalf of immigrant
 4                    farmworkers.
 5                    RJN Ex. 62.
 6        10.         In December 2017, after Baltazar Aburto
7`                    Gutierrez was quoted in local newspapers
                      about his girlfriend’s deportation, an ICE
 8                    officer reportedly arrested him and told
 9                    him “My supervisor asked me to come
                      find you because of what appeared in the
10                    newspaper.”
11                    RJN Ex. 63.
12        11.         In January 2018, Amer Othman Adi,
13                    began a well-publicized hunger strike
                      while in ICE custody. The House
14
                      Judiciary Committee passed a private bill
15                    to allow him to remain in the country,
                      but ICE officers reportedly deported him
16
                      before the bill could become law.
17                    RJN Ex. 66.
18
          12.         Rueda was brought to this country from
19                    Mexico in 2001, when she was six years
20                    old.
                      Declaration of Claudia Rueda In Support
21
                      of Her Motion for Summary Judgment
22                    (“Rueda Decl.”) ¶ 2.
23        13.         Rueda came to the United States with her
24                    mother, Teresa Vidal Jaime.
25                    Rueda Decl. ¶ 2.

26        14.         Rueda is a college graduate.
27                    Rueda Decl. ¶ 4.
28
                                                     4
     SEPARATE STATEMENT OF UNDISPUTED UNCONTROVERTED FACTS AND CONCLUSIONS OF LAW IN
                         SUPPORT OF MOTION FOR SUMMARY JUDGMENT
     US 167758140v1
Case 2:18-cv-09276-DMG-PLA Document 67-2 Filed 04/27/20 Page 6 of 20 Page ID #:675



 1
          15.         Rueda worked with the Los Angeles
 2                    Immigrant Youth Coalition and the
                      California Immigrant Youth Justice
 3
                      Alliance.
 4                    Rueda Decl. ¶ 5.
 5
          16.         Rueda has conducted outreach and
 6                    education programs for undocumented
7`                    youth, including Know Your Rights
                      workshops, and built relationships with
 8                    Los Angeles area high schools.
 9                    Rueda Decl. ¶ 5.
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                  5
     SEPARATE STATEMENT OF UNDISPUTED UNCONTROVERTED FACTS AND CONCLUSIONS OF LAW IN
                         SUPPORT OF MOTION FOR SUMMARY JUDGMENT
     US 167758140v1
Case 2:18-cv-09276-DMG-PLA Document 67-2 Filed 04/27/20 Page 7 of 20 Page ID #:676



 1
          17.         Prior to the events of this litigation, Rueda’s only
 2                    encounters with law enforcement consist of two
                      arrests at peaceful protests.
 3
                      Rueda Decl. ¶ 15.
 4
 5        18.         In April 2017, Rueda garnered media attention
                      and the backing of community and political
 6                    leaders in support of her successful campaign
7`                    protesting the arrest and detention of her mother
                      by Defendants’ immigration officers. After
 8                    Rueda’s mother was arrested on April 24, 2017,
 9                    she led a rally to free her mother, set up a call line
                      for people to contact ICE and CBP on her
10                    mother’s behalf, spoke with the media in protest
11                    of her mother’s arrest, and attended the Sherriff’s
                      Civilian Oversight Commission where she again
12                    publicly spoke out against her mother’s arrest.
13                    Rueda Decl. ¶¶ 6-7; RJN Ex. 5 - 11.
14
          19.         Less than one week after Ms. Rueda’s campaign
15                    helped secure her mother’s release, Defendants’
                      plainclothes officers surrounded and arrested
16
                      Rueda in the early morning outside of her home.
17                    Rueda Decl. ¶¶ 8-9
18
          20.         Defendants held her in detention from her family
19                    for approximately three weeks.
20                    Id. ¶ 12.
21        21.         On May 18, 2017, the Los Angeles Times
22                    published an article about Rueda titled “Border
                      Patrol detains 22-year-old Cal State L.A. student
23                    activist; her lawyer says it is retaliation,”
24                    available at
                      https://www.latimes.com/local/lanow/la-me-ln-
25                    immigration-activist-20170518-story.html
26                    RJN Ex. 12
27
28
                                                   6
     SEPARATE STATEMENT OF UNDISPUTED UNCONTROVERTED FACTS AND CONCLUSIONS OF LAW IN
                         SUPPORT OF MOTION FOR SUMMARY JUDGMENT
     US 167758140v1
Case 2:18-cv-09276-DMG-PLA Document 67-2 Filed 04/27/20 Page 8 of 20 Page ID #:677



 1
          22.         While Rueda was detained, a “Free Claudia”
 2                    photo went viral on the internet, and media outlets
                      picked up and followed the story of Rueda’s
 3
                      unjust detention.
 4                    Rueda Decl,. ¶ 14; RJN Exs. 15- 21; 58.
 5
          23.         On June 9, 2017, an Immigration Judge—citing
 6                    the high likelihood that Rueda’s then-forthcoming
7`                    DACA application would be granted and the lack
                      of any evidence to justify her detention—released
 8                    her without bond.
 9                    Federal Agency Defendants Certified
10                    Administrative Record (“CAR”) 0154-55, 0173.

11        24.         The Immigration Judge found she was not a flight
                      risk or threat to public safety and described her as
12                    a person with “humility, respect, and passion,”
13                    who is “inspiring … based on her pursuit of
                      education, advocacy for gender and racial justice,
14
                      and her ties to the community,” and who is “not a
15                    danger to the community.” The Immigration
                      Judge described Rueda as a “prime candidate” for
16
                      DACA whose application was “likely to
17                    succeed.”
18                    CAR 141, 0154-55, 0165-70.
19        25.         Rueda’s bond determination application was
20                    supported by 45 letters from elected officials,
                      local and national organizations, leaders and
21                    professors at Cal. State L.A., Roosevelt High
22                    School teachers, and other leaders and community
                      members describing Rueda as a highly valued
23                    asset to the community.
24                    CAR 0189-295.
25        26.         Eighty-seven immigrant, civil rights, faith based,
26                    and legal service providers signed a letter in
                      support of Rueda and asking for her release.
27
                      CAR 0202-216
28
                                                  7
     SEPARATE STATEMENT OF UNDISPUTED UNCONTROVERTED FACTS AND CONCLUSIONS OF LAW IN
                         SUPPORT OF MOTION FOR SUMMARY JUDGMENT
     US 167758140v1
Case 2:18-cv-09276-DMG-PLA Document 67-2 Filed 04/27/20 Page 9 of 20 Page ID #:678



 1
          27.         On June 6, 2017, 84 faith leaders wrote a letter
 2                    urging Rueda’s release.
 3                    CAR 0217-230
 4        28.         On May 22, 2017, Pablo Alvarado, the Executive
 5                    Director of the National Day Laborer Organizing
                      Network, wrote a letter in support of Rueda’s
 6                    release.
7`                    CAR0231-32
 8        29.         On May 23, 2017, Pedro Rios, the director of the
 9                    US-Mexico Border Program, wrote a letter in
                      support of Rueda’s release, saying that she is
10                    “well-respected and highly regarded…with
11                    demonstrative good moral character and
                      judgment.”
12
                      CAR 0233
13
14        30.         On May 21, 2017, Luis M. Borjon, coordinator of
                      the Dreamers Resource Center, wrote a letter in
15                    support of Rueda’s release, saying that her
16                    “ability to finish school and complete her dreams
                      will only make all of us stronger” and describing
17                    Rueda as one of “our best and brightest.”
18                    CAR 0234
19        31.         On May 2, 2017, Paulina Olvera, Organizer,
20                    Immigrant Youth Coalition, wrote a letter in
                      support of Rueda’s release.
21
                      CAR 0235
22
          32.         On May 21, 2017, Sandy Valenciano, statewide
23
                      Coordinator Director, California Immigrant
24                    Youth Justice Alliance, wrote a letter in support
                      of Rueda’s release, calling Rueda “an important
25
                      person not just in her Los Angeles community but
26                    throughout the state of California.”
27                    CAR0236
28
                                                  8
     SEPARATE STATEMENT OF UNDISPUTED UNCONTROVERTED FACTS AND CONCLUSIONS OF LAW IN
                         SUPPORT OF MOTION FOR SUMMARY JUDGMENT
     US 167758140v1
 Case 2:18-cv-09276-DMG-PLA Document 67-2 Filed 04/27/20 Page 10 of 20 Page ID
                                   #:679


 1
          33.         On May 5, 2017, the North Bay Immigrant Youth
 2                    Union wrote a letter in support of Rueda’s
                      release, saying that Rueda is “a kind and selfless
 3
                      individual who constantly is considering the
 4                    needs of her family, friends, and community.”
 5                    CAR 0238
 6        34.         On May 21, 2017, Ericka Verba, Director of Latin
7`                    American Studies at California State University,
                      Los Angeles, wrote a letter in support of Rueda’s
 8                    release, stating that Rueda “is a constructive and
 9                    caring person who strives to give back to her
                      community” and “is a true representative of all
10                    that is good in her generation.”
11                    CAR0241
12        35.         On May 5, 2017, Julie Cortez, an English teacher
13                    at Theodore Roosevelt High School, wrote a letter
                      in support of Rueda’s release, stating that Rueda
14
                      is “a strong leader [and] also a strong individual.”
15                    CAR0249
16
          36.         On May 20, 2017, Alice Im, English Department
17                    Chairperson at Roosevelt High School, wrote a
18                    letter in support of Rueda’s release, saying that
                      Rueda is “the type of citizen that any nation
19                    would be blessed to have—kind, compassionate,
20                    intelligent, hardworking, persistent, and
                      empowered.”
21
                      CAR0250
22
          37.         On May 22, 2017, Jason Victor Yan, a teacher at
23                    Roosevelt High School, wrote a letter in support
24                    of Rueda’s release.
25                    CAR0251

26
27
28
                                                  9
     SEPARATE STATEMENT OF UNDISPUTED UNCONTROVERTED FACTS AND CONCLUSIONS OF LAW IN
                         SUPPORT OF MOTION FOR SUMMARY JUDGMENT
     US 167758140v1
 Case 2:18-cv-09276-DMG-PLA Document 67-2 Filed 04/27/20 Page 11 of 20 Page ID
                                   #:680


 1
          38.         On May 20, 2017, Mariana E. Ramirez, History
 2                    teacher & department chair at Roosevelt High
                      School, wrote a letter in support of Rueda’s
 3
                      release, stating that Rueda’s “dedication to her
 4                    community is exceptional.”
 5                    CAR0253
 6        39.         On June 5, 2017, Aleida Perez, a math and
7`                    Spanish teacher at Roosevelt High School, wrote
                      a letter in support of Rueda’s release.
 8
                      CAR0254
 9
          40.         On June 5, 2017, Lakhbir Bamotra, teacher of 12th
10                    grade English at Roosevelt High School, wrote a
11                    letter in support of Rueda’s release, stating that
                      Rueda is “a hardworking, community minded
12                    student.”
13                    CAR0255
14
          41.         On June 5, 2017, Joan Sullivan, CEO of
15                    Partnership for Los Angeles Schools, wrote a
16                    letter in support of Rueda’s release, saying that
                      Rueda has “outstanding character.”
17
                      CAR0256
18
          42.         On June 5, 2017, Kent Wong, Vice President of
19                    the California Federation of Teachers, wrote a
20                    letter in support of Rueda’s release, calling her
                      “an incredible asset to our community.”
21
                      CAR0257
22
          43.         Rueda filed her DACA application on June 16,
23
                      2017.
24                    CAR0023
25
26
27
28
                                                  10
     SEPARATE STATEMENT OF UNDISPUTED UNCONTROVERTED FACTS AND CONCLUSIONS OF LAW IN
                         SUPPORT OF MOTION FOR SUMMARY JUDGMENT
     US 167758140v1
 Case 2:18-cv-09276-DMG-PLA Document 67-2 Filed 04/27/20 Page 12 of 20 Page ID
                                   #:681


 1
          44.         Rueda’s DACA application contained letters of
 2                    support from numerous community and political
                      leaders, including federal and local lawmakers,
 3
                      university administrators, and professors
 4                    CAR 0054-60, 81-84, 93-95
 5
          45.         On June 15, 2017, United States Senator Kamala
 6                    Harris wrote a letter to the Director of U.S.
7`                    Immigration and Customs Enforcement, Thomas
                      Homan, in support of Rueda’s DACA application.
 8                    Senator Harris stated that “Claudia embodies
 9                    those fundamental ideals that define who we are
                      as Americans,” “is a treasured member of her
10                    community,” and “exhibits tremendous
11                    character.”
12                    CAR 0054

13        46.         On May 21, 2017, Dr. Ericka Verba, director of
                      Latin American Studies at California State
14
                      University, Los Angeles, wrote a letter in support
15                    of Rueda, “urg[ing] that she be allowed to remain
                      in the United States so that she may continue her
16
                      education,” and explaining that Rueda is
17                    “exceptionally gifted and hard-working.”
18                    CAR 0057
19        47.         On May 24, 2017, Untied States Representative
20                    Karen Bass wrote a letter in support of Rueda’s
                      DACA application, which described her as a
21                    “valuable member and leader in her community”
22                    who would have a “positive impact … if she were
                      allowed to remain in the United States.”
23
                      CAR 0055; CAR 0197
24
25
26
27
28
                                                 11
     SEPARATE STATEMENT OF UNDISPUTED UNCONTROVERTED FACTS AND CONCLUSIONS OF LAW IN
                         SUPPORT OF MOTION FOR SUMMARY JUDGMENT
     US 167758140v1
 Case 2:18-cv-09276-DMG-PLA Document 67-2 Filed 04/27/20 Page 13 of 20 Page ID
                                   #:682


 1
          48.         On May 24, 2017, Los Angeles City Council
 2                    Member Gilbert A. Cedillo wrote a letter in
                      support of Rueda’s release from custody, which
 3
                      stated she “has demonstrated intelligence and
 4                    heart that has been invaluable to her community”
                      and “is deeply respected by her peers and the
 5
                      broader community.”
 6
                      CAR 0056; CAR 0200
7`
          49.         On May 21, 20187, Dr. Alejandra Marchevsky,
 8                    Associate Chair of the Department of Liberal
 9                    Studies and Professor of women’s, gender, and
                      sexuality studies at California State University,
10                    Los Angeles, wrote a letter in support of Rueda’s
11                    release, stating that she “exemplifies the qualities
                      of character that we celebrate in our nation” and
12                    “embodies the best promise for our future.”
13                    CAR 0058; CAR0245
14
          50.         On May 21, 2017, Dr. Beth F. Baker, Professor of
15                    anthropology, California State University, Los
                      Angeles, wrote a letter in support of Rueda in
16
                      which she stated that Rueda is “a beloved
17                    member of our campus community” and “an
                      upstanding citizen” who is “kind, hard-working,
18
                      committed to helping others, and family and
19                    community oriented,” and is “the very kind of
                      person I want in the world where my children are
20
                      growing up.”
21                    CAR 59; CAR 247
22
          51.         On May 23, 2017, Los Angeles Mayor Eric
23                    Garcetti wrote a letter in support of Rueda’s
24                    DACA application, stating that Rueda is “just the
                      sort of ‘Dreamer’ for whom Deferred Action for
25                    Childhood Arrivals (DACA) was created.
26                    Brought to our country as a young child, she has
                      built a successful life here as a student leader and
27                    activist in Los Angeles.”
28                    CAR 0081; CAR 0198
                                                  12
     SEPARATE STATEMENT OF UNDISPUTED UNCONTROVERTED FACTS AND CONCLUSIONS OF LAW IN
                         SUPPORT OF MOTION FOR SUMMARY JUDGMENT
     US 167758140v1
 Case 2:18-cv-09276-DMG-PLA Document 67-2 Filed 04/27/20 Page 14 of 20 Page ID
                                   #:683


 1
          52.         On May 24, 2017, Untied States Representative
 2                    Karen Bass wrote a letter in support of Rueda’s
                      DACA application, stating that Rueda “is a
 3
                      valuable member and leader in her community.
 4                    She cares deeply about issues that affect her
                      community and has worked tirelessly to make
 5
                      changes where she sees injustice.”
 6
                      CAR 0055; CAR 0197
7`
          53.         On June 6, 2017, Los Angeles Supervisor Hilda
 8                    L. Solis wrote a letter in support of Rueda’s
 9                    DACA application, stating that “I am very
                      concerned by the appearance that immigration
10                    enforcement agencies may be targeting
11                    individuals who are involved in immigrant rights
                      activism.”
12
                      CAR 0082; CAR 0202
13
          54.         On May 23, 2017, William A. Covino, President
14
                      of California State University, Los Angeles,
15                    wrote a letter in support of Rueda’s DACA
                      application.
16
                      CAR 83; 0239
17
18        55.         On May 20, 2017, Enrique C. Ochoa, professor of
                      Latin American studies and history at California
19                    State University, Los Angeles, wrote a letter in
20                    support of Rueda’s DACA application, stating
                      that Rueda is “a vital member of the Latin
21                    American Studies community here on campus.”
22                    CAR 0084; CAR243
23        56.         On May 23, 2017, Los Angeles City
24                    Councilmember Jose Huizar wrote a letter in
                      support of Rueda’s release from custody.
25
                      CAR 0093; 0199
26
27
28
                                                13
     SEPARATE STATEMENT OF UNDISPUTED UNCONTROVERTED FACTS AND CONCLUSIONS OF LAW IN
                         SUPPORT OF MOTION FOR SUMMARY JUDGMENT
     US 167758140v1
 Case 2:18-cv-09276-DMG-PLA Document 67-2 Filed 04/27/20 Page 15 of 20 Page ID
                                   #:684


 1
          57.         On May 24, 2017, Los Angeles Supervisor Sheila
 2                    Kuehl wrote a letter in support of Reuda’s request
                      for prosecutorial discretion and release, stating
 3
                      that Rueda “is a dedicated advocate and has
 4                    earned, through her words and her actions,
                      genuine and profound respect from people all
 5
                      around the community.”
 6
                      CAR 0094; CAR 0201
7`
          58.         On May 23, 2017, Victor Narro, Project Director
 8                    at University of California Los Angeles, wrote a
 9                    letter in support of Rueda’s DACA application,
                      saying that Rueda is “an invaluable member of
10                    her communities.”
11                    CAR0095; CAR 0258-59
12        59.         On June 29, 2017 Border Patrol Agent Holmes
13                    sent an unsolicited email to the “DACA
                      Terminations” email address at USCIS.
14
                      CAR 0122.
15
16        60.         Agent Holmes sent follow up emails to his June
                      29, 2017 email, on October 3, 2017, October 11,
17                    2017, and October 19, 2017.
18                    CAR 0117-22.
19        61.         USCIS issued a memorandum recommending
20                    denial of Rueda’s DACA application.
21                    CAR 0123-24.

22        62.         The stated reason for the denial was that
                      “[a]lthough there is no evidence that requestor has
23
                      ever been directly involved in her parents’
24                    [alleged criminal] operation, she has lived with
                      them into adulthood,” and “CBP classifies her as
25
                      an associate to the Rueda TCO by virtue of
26                    familial relation in [REDACTION].”
27                    CAR 0123-24
28
                                                 14
     SEPARATE STATEMENT OF UNDISPUTED UNCONTROVERTED FACTS AND CONCLUSIONS OF LAW IN
                         SUPPORT OF MOTION FOR SUMMARY JUDGMENT
     US 167758140v1
 Case 2:18-cv-09276-DMG-PLA Document 67-2 Filed 04/27/20 Page 16 of 20 Page ID
                                   #:685


 1
          63.         When denying her DACA application,
 2                    Defendants did not contend that Rueda herself
                      posed a threat to national security or public
 3
                      safety.
 4                    CAR 0109, 0123-24.
 5
          64.         Under the DACA SOP, a denial based on public
 6                    safety concerns would have contained the
7`                    language “you do not warrant a favorable exercise
                      of prosecutorial discretion because of public
 8                    safety concerns.”
 9                    RJN Ex. 2 [DACA SOP], at 105 & Appx. F.
10        65.         Rueda’s denial did not contain language
11                    indicating that the denial was based on public
                      safety concerns.
12
                      CAR 0109.
13
14        66.         The Government’s stated reason for denying
                      Rueda’s DACA application is that the
15                    Government purports to believe her parents are
16                    part of a criminal organization.
                      CAR 0124
17
18        67.         The Government denied her DACA application,
                      on the stated reasoning that “[a]lthough there is
19                    no evidence the requestor has ever been directly
20                    involved in her parents’ [alleged] TCO operation,
                      she has lived with them into adulthood.”
21
                      CAR 0124.
22
23
24
25
26
27
28
                                                 15
     SEPARATE STATEMENT OF UNDISPUTED UNCONTROVERTED FACTS AND CONCLUSIONS OF LAW IN
                         SUPPORT OF MOTION FOR SUMMARY JUDGMENT
     US 167758140v1
 Case 2:18-cv-09276-DMG-PLA Document 67-2 Filed 04/27/20 Page 17 of 20 Page ID
                                   #:686


 1
          68.          The Government “classifies [Rueda] as an
 2                     associate” of criminal activity or an organization
                       “by virtue of her familial relation” and denied her
 3
                       DACA application on that basis.
 4                     Id.; see also Dkt. No. 48, at 22-23 (Defendants
 5                     “submitted email correspondence showing that
                       USCIS denied Plaintiff’s DACA application
 6
                       because of Plaintiff’s decision to live with her
7`                     family.”)
 8        69.          The Government further stated that “Since the
 9                     requestor has lived into adulthood at both
                       addresses being targeted by the investigation, it is
10                     very likely that she is aware of her parents’
11                     criminal activities and is a beneficiary of the
                       profits from their TCO.”
12
                       CAR0124.
13
          70.          As of September 30, 2019, the Government
14
                       approved 2,508,958 DACA applications after
15                     case review, denied 98,868, and 38,595 were still
                       pending.
16
                       RJN Ex. 4 [DACA Stats.], at p. 2.
17
18        71.          The administrative record does not contain any
                       examples of individuals, other than Rueda,
19                     purportedly denied DACA because of the actions
20                     of their parents or their association with their
                       parents.
21
22                     CAR0001-0409.
23
24
                                     CONCLUSIONS OF LAW
25
             1.       “When [governmental] conduct burdens a fundamental right or makes a
26
     distinction based on a suspect classification, the court
27
     employs strict scrutiny review.” Spirit of Aloha Temple v. Cty. of Maui, 409 F. Supp.
28
                                                   16
     SEPARATE STATEMENT OF UNDISPUTED UNCONTROVERTED FACTS AND CONCLUSIONS OF LAW IN
                         SUPPORT OF MOTION FOR SUMMARY JUDGMENT
     US 167758140v1
 Case 2:18-cv-09276-DMG-PLA Document 67-2 Filed 04/27/20 Page 18 of 20 Page ID
                                   #:687


 1   3d 889, 910 (D. Haw. 2019) (citing Honolulu Weekly, Inc. v. Harris, 298 F.3d 1037,
 2   1047 (9th Cir. 2002) (“We apply strict scrutiny if the governmental enactment targets
 3   a suspect class or burdens the exercise of a fundamental right.”) (internal quotation
 4   omitted)).
 5           2.       Thus, government interference with the right of familial relations is
 6   subject to strict scrutiny. Zablocki v. Redhail, 434 U.S. 374, 388 (1978); Chi Iota
7`   Colony of Alpha Epsilon Pi Fraternity v. City Univ. of New York, 502 F.3d 136, 143
 8   (2d Cir. 2007).
 9           3.       The “fundamental liberty interest” protected under Equal Protection and
10   substantive due process in familial relations protects “the companionship and society
11   of [a parent] and his or her child.” Lee v. City of Los Angeles, 250 F.3d 668, 685 (9th
12   Cir. 2001); Rosenbaum v. Washoe Cty., 663 F.3d 1071, 1079 (9th Cir. 2011) (“The
13   substantive due process right to family integrity or to familial association is well
14   established.”).
15           4.       There is no compelling interest in punishing children for the alleged
16   wrongdoing of their parents. To the contrary, “if any fundamental assumption
17   underlies our system, it is that guilt is personal and not inheritable.” Korematsu v.
18   United States, 323 U.S. 214, 243 (1944) (Jackson, J., dissenting); Plyler v. Doe, 457
19   U.S. 202, 220 (1982) (“Even if the State found it expedient to control the conduct of
20   adults by acting against their children, legislation directing the onus of a parent's
21   misconduct against his children does not comport with fundamental conceptions of
22   justice.”) (emphasis added). Thus, Defendants’ stated reason for denying Rueda’s
23   DACA application does not serve any compelling or even legitimate government
24   interest.
25           5.       Under the narrow tailoring aspect of strict scrutiny analysis, the state’s
26   action “must advance a compelling state interest by the least restrictive means
27   available.” Bernal v. Fainter, 467 U.S. 216, 219 (1984) (internal quotation omitted).
28
                                                    17
     SEPARATE STATEMENT OF UNDISPUTED UNCONTROVERTED FACTS AND CONCLUSIONS OF LAW IN
                         SUPPORT OF MOTION FOR SUMMARY JUDGMENT
     US 167758140v1
 Case 2:18-cv-09276-DMG-PLA Document 67-2 Filed 04/27/20 Page 19 of 20 Page ID
                                   #:688


 1   Denying Rueda’s DACA application was not the least restrictive means for
 2   redressing wrongs allegedly committed by Rueda’s parents.
 3           6.       The Court has the authority and obligation to review Defendants’
 4   unwarranted interference with Rueda’s right to associate with her family.
 5   Washington v. Trump, 847 F.3d 1151, 1161 (9th Cir. 2017) (“[U]nreviewability …
 6   runs contrary to the fundamental structure of our constitutional democracy.”).
7`           7.       A plaintiff may establish a First Amendment retaliation claim if (1) she
 8   engaged in constitutionally protected activity, (2) she suffered adverse action that
 9   would chill an ordinary person, and (3) there was a substantial causal relationship
10   between the protected activity and the adverse action. Blair v. Bethel Sch. Dist., 608
11   F.3d 540, 543 (9th Cir. 2010).
12           8.       “[C]ausation is under stood to be but-for causation.” Hartman v. Moore,
13   547 U.S. 250, 260 (2006). “[U]pon a prima facie showing of retaliatory harm, the
14   burden shifts to the defendant official to demonstrate that even without the impetus to
15   retaliate he would have taken the action complained of …” Id.
16           9.       Rueda’s campaign to secure the release of her mother was
17   constitutionally protected activity of the highest order.
18           10.      The adverse action Rueda suffered as a result of her protected activity
19   would chill an ordinary person. Mendia v. Garcia, No. 10-CV-03910-MEJ, 2016 WL
20   2654327, at *9 (N.D. Cal. May 10, 2016).
21           11.      Rueda has presented sufficient evidence to raise an inference that the
22   adverse actions against Rueda were a result of her constitutionally protected activity,
23   which Defendants have not rebutted.
24
25
26
27
28
                                                   18
     SEPARATE STATEMENT OF UNDISPUTED UNCONTROVERTED FACTS AND CONCLUSIONS OF LAW IN
                         SUPPORT OF MOTION FOR SUMMARY JUDGMENT
     US 167758140v1
 Case 2:18-cv-09276-DMG-PLA Document 67-2 Filed 04/27/20 Page 20 of 20 Page ID
                                   #:689


 1   Dated: April 27, 2020        Respectfully submitted,
 2                                ARNOLD & PORTER KAYE SCHOLER LLP
 3
 4                                /s/ John C. Ulin
 5                                John C. Ulin
                                  Oscar Ramallo
 6                                Vanessa Adriance
7`
                                  Attorneys for Plaintiff
 8                                Claudia Sarahi Rueda Vidal
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                           19
     SEPARATE STATEMENT OF UNDISPUTED UNCONTROVERTED FACTS AND CONCLUSIONS OF LAW IN
                         SUPPORT OF MOTION FOR SUMMARY JUDGMENT
     US 167758140v1
